DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  "the longitudinal ends" in line 18 lacks proper antecedent basis and should be recited as ".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6325071 (Butcher) in view of US 2010/0215605 (Arditty et al.).

    PNG
    media_image1.png
    456
    732
    media_image1.png
    Greyscale

Butcher Figure 1, Annotated 

Regarding claim 36, Butcher teaches an assembly comprising at least one cosmetic composition for the cosmetic treatment of eyelashes or eyebrows (Abstract) comprising a device comprising a mould comprising two mould parts (Annotated Figure 1, Mould Part A and B) to be closed on the eyelashes (Column 3, lines 6-20; Figure 2B), at least one of these parts having a concave groove (Annotated Figure 
Arditty et al. teaches at least one cosmetic composition for the cosmetic treatment of eyelashes or eyebrows (Abstract; Paragraph 0001), the at least one cosmetic composition being a hot-melt composition with a melting point selected from the group consisting of thermoplastic polymers, semi-crystalline polymers, and mixtures thereof (Paragraphs 0193-0196). Arditty et al. does not teach that the melting point is between 40 degrees Celsius and 120 degrees Celsius, but does teach that the melting point is between 30 degrees Celsius and 80 degrees Celsius (Paragraph 0196). Arditty teaches that using a semi-crystalline polymer allows for a reversible phase change (Paragraph 0195). 
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the assembly of Butcher to include the semi-crystalline polymer cosmetic compound of Arditty et al. This would have been an obvious modification to make in order to provide a cosmetic composition that has a reversible phase change, so that the composition could once again solidify after being applied. Furthermore, it would have been obvious to modify the range of melting point to be within the range In re Aller, 220 F.3d 454, 42 C.C.P.A 824), and furthermore it would have been advantageous to increase the minimum melting point to 40 degrees Celsius to ensure that no ambient temperatures accidentally cause the composition to melt at an undesired time.  
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0017215 (Thiebaut) in view of US 6325071 (Butcher) as evidenced by DPS Wax, Inc.

    PNG
    media_image2.png
    547
    558
    media_image2.png
    Greyscale

Thiebaut Figure 5, Annotated

Regarding claim 37, Thiebaut teaches an assembly comprising at least one cosmetic composition for the cosmetic treatment of eyelashes or eyebrows (Abstract; Figure 5; Paragraph 0052), the at least one cosmetic composition being a hot-melt composition with a melting point of between 40 degrees Celsius and 120 degrees Celsius being a wax (Paragraph 0052 specifies Paraffin Wax as a possible wax used for the cosmetic product; Paraffin Wax has a melting point of 54 to 77 degrees Celsius as evidenced by DPS Wax, Inc.), and a device (Figure 5, #10) comprising a mould comprising two mould 
Butcher teaches a device for the cosmetic treatment of eyelashes (Abstract, Figure 1) comprising two moulds (Annotated Figure 1), a groove being concave towards a proximal edge of the mould (Figure 1, #20). Butcher also teaches that the proximal edge itself is concave (Figure 1, #19) and teaches that this curve is for following the shape of the eye (Column 2, lines 63-65).
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the proximal edge and grooves of the assembly of Thiebaut to be concave as taught by Butcher. This would have been an obvious modification to make in order to have the proximal edge and grooves conform to the curved shape of the eyelid and eyelashes. 

Allowable Subject Matter

Claims 1-14, 31-35 and 38 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: Claim 1 is objected to, as stated above, but the closest prior art to the invention recited in claim 1 is US 6325071 (Butcher), which teaches an assembly comprising at least one cosmetic composition for the cosmetic treatment of 
Similarly, the closest prior art to claim 38 is US 6325071 (Butcher), which teaches an assembly comprising at least one cosmetic composition for the cosmetic treatment of eyelashes (Abstract, Figure 1) comprising a device comprising a mould comprising two mould parts (Annotated Figure 1) to be closed on the eyelashes (Figure 2B; Column 3, lines 6-20), at least one of the parts having a concave groove (Annotated Figure 1, Mould Part A, #20), which is concave towards a proximal edge of the mould . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772